Exhibit 10.2

AMARIN CORPORATION PLC

AMENDMENT NO. 2 TO

2011 STOCK INCENTIVE PLAN

The Amarin Corporation plc 2011 Stock Incentive Plan (the “Plan”) is hereby
amended by the Board of Directors and shareholders of Amarin Corporation plc as
follows:

Section 4(a) of the Plan is hereby amended to increase the total number of
Shares available for issuance under the Plan shall be increased by 8,000,000
shares, such that Section 4(a) of the Plan, as so amended, shall read in its
entirety as follows:

Section 4. Shares Available for Awards

 

  (a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the number of Shares in respect of which Awards may be made under this
Plan on any day shall not exceed the sum of (i) 11.5 million Shares,
(ii) 3,074,680 Shares (being Shares that remained available for grants under the
Company’s existing 2002 Stock Option Plan (the “2002 Plan”) as of July 12, 2011)
and (iii) the number of Shares subject to grants under the 2002 Plan that are
outstanding as of the Effective Date but subsequently become Lapsed Awards (as
defined below) (“the Plan Limit”). Shares to be issued under the Plan may be
either authorized but unissued Shares, or Shares acquired in the open market or
otherwise. If any award over Shares granted under this Plan or the 2002 Plan
expires or is forfeited, surrendered, canceled or otherwise terminated in whole
or in part without Shares being issued (“Lapsed Award”), then the Shares subject
to such Lapsed Award may, at the discretion of the Committee, be made available
for subsequent grants under the Plan; provided, however, that Shares tendered or
held back upon exercise of an Option or settlement of an Award to cover the
exercise price or tax withholding shall not be considered a Lapsed Award.
Notwithstanding the foregoing, the number of Shares available for granting
Incentive Stock Options under the Plan shall not exceed the ISO Limit, and
Options with respect to no more than 3.5 million Shares may be granted to any
one individual Participant during any one calendar year period.